Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Status of Claims
Claims 1, 3 – 8, 10 – 14, 22, 24, 25, 29, 32 – 34, 36, 46, and 55 have been amended.
Claim 23, 26, 30, 37, 47, and 56 have been cancelled.
Claims 65 – 70 are new.
Claims 15 – 64 have been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 14 and 65 – 70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receiving data from vendors; receiving data from tenants; receiving data from property investors; receiving data from property security devices; receiving data from property communication service devices; displaying data received.  The invention is directed towards “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed by humans, e.g., having each respective entity type provide information that corresponds to the transaction, interaction, or the like that they are involved with, e.g., a vendor providing information regarding the status of a job that that has been requested for them to perform.
The limitations of receiving data from vendors; receiving data from tenants; receiving data from property investors; receiving data from property security devices; receiving data from property communication service devices; displaying data received, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium.  That is, other than reciting a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium in the context of this claim encompasses humans reporting on their actions as well as having generic devices transmit information, e.g., a camera transmitting an image or a service device transmitting its status.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. providing a report, status, or the like. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of receiving and transmitting information while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed by humans or humans using pen and paper) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium.  The invention amounts to simply a central system in communication with a plurality of other devices in order to receive information from the other devices.  Additionally, although the claim recites the use of blockchain, the Examiner asserts that here, too, the technology as simply been generically recited and “applied” to the abstract idea and are, therefore, insufficient for overcoming the rejection, especially given the fact that the technology is being used to perform insignificant extra solution activities, in this case, storing information.  Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of receiving data from vendors; receiving data from tenants; receiving data from property investors; receiving data from property security devices; receiving data from property communication service devices; displaying data received amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 2 – 4 and 6 are merely describing the content of the information that is being transmitted.
Claims 5, 7, 65 although claiming a particular technology, i.e. blockchain, the Examiner asserts that this has been generically recited and simply amounts to “applying it” to the abstract idea in order to perform the insignificant activity of storing information (See MPEP § 2106.05(f) & (g)).
Claims 66 – 69 are merely directed towards describing that different user types have different user privileges.
Claim 70 is generically reciting generic technology by describing the use of multiple GUI regions for each respective user type.
The remaining claims are similar to those discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for providing a central location where information can be transmitted to and stored.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14 and 65 – 69 are rejected under 35 U.S.C. 103 as being unpatentable over Eick et al. (US PGPub 2014/0032433 1) in view of Sher (US PGPub 2018/0322597 A1).
In regards to claims 1 and 8, Eick discloses (Claim 1) an intelligent property management system, the intelligent property management system comprising; (Claim 8) and intelligent property management method comprising: 
a property management platform comprising: a vendor portal, a tenant portal, an investor portal, a security portal, and a communication services portal (wherein ¶ 78 vendors, ¶ 75 tenants, ¶ 59 investor, ¶ 39 security, and ¶ 35, 36 communications service have access to the system to receive information from the property management platform); 
one or more processors (Fig. 1, 2); 
a non-transitory memory communicatively coupled to at least one of the one or more processors (Fig. 1, 2); 
where the one or more processors are configured to wirelessly communicate data structures between (Fig. 1, 2; ¶ 35 wherein the invention provides a wireless monitoring and alerting system and a real-time web dashboard): 
the property management platform and one or more vendors via the vendor portal (wherein ¶ 78 vendors have access to the system to receive information from the property management platform), 
the property management platform and one or more tenants via the tenant portal (wherein ¶ 75 tenants have access to the system to receive information from the property management platform), 
the property management platform and one or more investors via the investor portal (wherein ¶ 59 investor have access to the system to receive information from the property management platform), 
the property management platform and one or more property security devices via the security portal (wherein ¶ 39 security have access to the system to receive information from the property management platform), and 
the property management platform and one or more communication service devices via the communication services portal (wherein ¶ 35, 36 communications service have access to the system to receive information from the property management platform); 
where the data structures wirelessly communicated via the vendor portal comprises at least one of: a request for performance of a first vendor service, a notification that the first vendor service has been performed, a request for performance of a second vendor service, and a notification that the second vendor service has been performed (¶ 59, 70, 75, 79 wherein the data communicated includes, at least, a notification that a vendor service has performed); 
where the data structures wirelessly communicated via the tenant portal comprises at least one of: a request for performance of a service from a tenant, status information for a smart appliance in a property, and an alarm for the smart appliance in the property (¶ 75 wherein the data communicated includes, at least, a request for performance from a tenant);
where the data structures wirelessly communicated via the investor portal comprise at least one of: a request for credential information associated with one or more investors, financial information associated with the property, and value information relating to a property investment (¶ 44, 49, 59 wherein the data communicated includes, at least, financial information associated with the property); 
where the data structures wirelessly communicated via the security portal comprises at least one of: image data collected by the one or more property security devices, an alarm generated by the one or more property security devices, and geo-fence data (¶ 35, 42, 67 wherein the data communicated includes, at least, alarms generated by the property security platforms); 
where the data structures wirelessly communicated via the communication services portal comprise at least one of: image quality of service data for the one or more communication service devices (¶ 67, 69 wherein the data communicated includes, at least, the current status of security devices that communicate with the system, e.g., battery low and equipment not responding (indicative of low or non-existent quality as an image cannot be provided if the device is a camera); ¶ 59, 75, 82 wherein photos regarding a service performed can be used to assess the property, e.g., carrying out an insurance claim); and
[…].
(Claim 8) displaying, at a graphical user interface (GUI), data received via the vendor portal, the data received via the tenant portal, data received via the property investor portal, the data received via the security portal, and the data received via the communication portal to a user in respective GUI regions to enable the user to take one or more actions to execute a specified instruction (Fig. 3, 4, 5A, 5B, 6, 7, 8, 9, 10, 11, 12, 13 wherein a GUI having a plurality of regions for each portal is provided to allow a user to take one or more actions to execute a specified instruction).
Finally, the Examiner refers to MPEP § 2111.04 and 2111.05 as what the data structures are about or in regards to are non-functional descriptive subject matter directed towards descriptive language that does not provide any additional functionality to the invention or its end result, but simply serves to describe the information that is being communicated.  The Examiner asserts that the contents within the data that is being transmitted are directed towards an intended result and does not change the structure of the invention or its functions nor, for the method claim, do they affect, limit, or alter the steps of receiving.  Although they have been addressed with respect to the prior art, the Examiner asserts this was not necessary and only performed for the purposes of compact prosecution and to demonstrate that Eick is capable of transmitting information directed towards various types of content.
Eick discloses a system and method of providing a central platform to allow a plurality of different entities associated with one or more properties to communicate and access information associated with the property.  Although Eick discloses that the information is stored in a database to provide information that verifies the activity of vendors (¶ 59, 70, 75,), Eick fails to explicitly disclose whether it is old and well-known in the art to use blockchain as a means of storing information concerning real estate property.
To be more specific, Eick fails to explicitly disclose:
where the one or more processors are further configured to, based on the data structures communicated via the tenant portal including the request for performance of the service from the tenant and the data structures communicated via the vendor portal including a notification that the service has been performed, store the request for performance of the service and the notification that the service has been performed as one or more records in a blockchain to indicate performance of the service.
However, Sher, which is also directed toward providing a property management platform that allows for a plurality of different entities associated with one or more properties to communicate and access information associated with the property, further teaches that it is old and well-known to store information in a blockchain, specifically, pertaining to performance of a task (¶ 25, 36, 46, 67).  One of ordinary skill in the art would have found it obvious to substitute the storage of information in a blockchain for the more traditional database storage system and method of Eick as an alternate means of storing information.  One of ordinary skill in the art would have found it obvious that the decentralized storage methodology that blockchain offers has its own set of advantages, such as, but not limited to, increased security and verification of information (see also NPL provided in PTO-892 Notice of References Cited titled Blockchain Technology Overview), and a practitioner of the invention would have found it obvious to use blockchain as the means of data storage in the field of real estate property management.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of blockchain for data storage, as taught by Sher, for database storage system, as disclosed by Eick.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claims 2 and 9, the combination of Eick and Sher discloses the system of claim 1 (the method of claim 8) where the request for performance of the first vendor service comprises at least one of: a request for maintenance service; a request that a supply be shipped; and a request regarding timing of the performance (¶ 75 wherein the request can be for a maintenance service.  Additionally, the Examiner refers to MPEP § 2111.04 and 2111.05 as what the request is in regards to is simply descriptive language that does not provide any additional functionality to the invention or its end result, but simply serves as descriptive subject matter).  
In regards to claims 3 and 10, the combination of Eick and Sher discloses the system of claim 1 (the method of claim 8) where the notification that the first vendor service has been performed comprises at least one of: a report regarding the vendor service; an option to provide vendor service feedback; and an option to confirm performance completion (¶ 59, 70, 75, 79 wherein the data communicated includes, at least, a notification that a vendor service has performed).  
In regards to claims 4 and 11, the combination of Eick and Sher discloses the system of claim 1 (the method of claim 8) where the request for performance of the second vendor service comprises at least one of: notification that the requested performance of the vendor service has been performed; information regarding the performance of the first vendor service; a request for maintenance service; a request that a supply be shipped; and a request regarding timing of the performance (¶ 59, 70, 75, 78, 79 wherein the data communicated includes, at least, a notification that a vendor service has performed.  Additionally, the system allows for communication to numerous different vendors for numerous different work orders).  
In regards to claims 5 and 12, the combination of Eick and Sher discloses the system of claim 1 (the method of claim 8) where the image data is stored as one or more records in the blockchain (Sher – ¶ 25, 36, 46, 67 wherein it is old and well-known in the art to store information in a blockchain).  
In regards to claims 6 and 13, the combination of Eick and Sher discloses the system of claim 1 (the method of claim 8) where the geo-fence (Claim 13: status) data comprise data relating to a security breach within an established geo-fence (¶ 37, 44, 59, 61, 64, 67 wherein the system monitors various property locations (geo-fences) and will monitor if a security breach has occurred at a particular property location).  
In regards to claims 7 and 14, the combination of Eick and Sher discloses the system of claim 1 (the method of claim 8) where the one or more data structures received via a respective portal (Claim 14: comprises one or more data structures that are) are stored as one or more blocks in the blockchain (Sher – ¶ 25, 36, 46, 67 wherein it is old and well-known in the art to store information in a blockchain).  
In regards to claim 65, the combination of Eick and Sher discloses the system of claim 1 where receiving the request for performance of the service and receiving the notification that the service has been performed comprise terms of a smart contract associated with the blockchain (Sher – ¶ 44, 122, 156, 179, 180, 229, 256, 284 wherein it is old and well-known in the art to utilize smart contracts in blockchains for managing a transaction and wherein smart contracts comprise terms).
In regards to claim 66, the combination of Eick and Sher discloses the system of claim 65 where the terms of the smart contract further comprise automatically transferring compensation to a vendor based on the performance of the service by the vendor (Sher – ¶ 44, 122, 156, 179, 180, 229, 256, 284 wherein it is old and well-known in the art to utilize smart contracts in blockchains for managing a transaction and wherein smart contracts comprise terms, such as, but not limited to, providing compensation upon performance of a task).
In regards to claim 67, the combination of Eick and Sher discloses the system of claim 1 where the one or more processors are further configured to manage vendor credentials providing one or more tiered vendor privileges, tenant credentials providing one or more tiered tenant privileges, investor credentials providing one or more tiered investor privileges, or a combination thereof (Eick – ¶ 44, 49, 59 wherein the system allows for a plurality of different investor types to access the system and each vendor type would have their own corresponding set of privileges, e.g., banks have banking privileges, brokers have brokering privileges, and etc., as well as access to information for their respective investment; ¶ 70, 75 wherein the system allows for a plurality of different tenant types to access the system and each tenant type would have their own corresponding set of privileges, e.g., prospective tenants who are yet to be actual tenants would not have the same privileges as an actual tenant since an actual tenants can make specific requests that a prospective tenant cannot because they are actually using the property; ¶ 75, 78, 79 wherein the system allows for a plurality of different vendor types to access the system and each vendor type would have their own corresponding set of privileges, e.g., an HVAC vendor would have privileges pertaining to HVAC work orders and not roof repair as roof repair would be accessed by a vendor that handles roof repair).
In regards to claim 68, the combination of Eick and Sher discloses the system of claim 67 where the one or more tiered tenant privileges include full vendor privileges and partial vendor selection privileges (Eick – ¶ 75, 78, 79 wherein the system allows for a plurality of different vendor types to access the system and each vendor type would have their own corresponding set of privileges, e.g., an HVAC vendor would have privileges pertaining to HVAC work orders and not roof repair as roof repair would be accessed by a vendor that handles roof repair).
In regards to claim 69, the combination of Eick and Sher discloses the system of claim 67 where the one or more tiered investor privileges include document privileges (Eick – ¶ 59 wherein the system allows for a plurality of different investor types to access the system and each vendor type would have their own corresponding set of privileges, e.g., banks have banking privileges, brokers have brokering privileges, and etc.).

_____________________________________________________________________

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Eick et al. (US PGPub 2014/0032433 1) in view of Sher (US PGPub 2018/0322597 A1) in further view of The Alpine Group (https://web.archive.org/web/20170505134707/https://www.alpinepdx.com/), hereinafter referred to as Alpine.
In regards to claim 70, the combination of Eick and Sher discloses a system and method for allowing a plurality of different entity types associated with a real estate property to access a system and be provided with information meant for each respective entity type.  Although the combination of Eick and Sher discloses a plurality of entities accessing the system, the combination of Eick and Sher fails to explicitly disclose whether each entity is provided with their respective portal.
To be more specific, the combination of Eick and Sher fails to explicitly disclose:
the system of claim 8 where:
the data received via the vendor portal is displayed in a first GUI region associated with vendor instructions; and
the data received via the tenant portal is displayed in a second GUI region associated with tenant service instructions, the second GUI region is distinct from the first GUI region.
However, Alpine, which is directed towards property management, teaches that it is old and well-known in the art to provide separate portals for different user types (Page 1, 3, 5).  Alpine teaches that it is well-known in the art to provide not only a central system where a plurality of different user types can access the system, but that each user type has their own respective set of resources available to them and that it is beneficial to provide their own respective portal as a means of providing resources for each respective user type.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the real estate management system and method of the combination of Eick and Sher with the ability to provide separate portals for a respective real estate user type, as taught by Alpine, as this would further assist with providing each respective user type with their respective set of needs and resources, e.g., providing a tenant portal to allow a tenant to submit a repair request.
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.
Claim Objection
The objection to the claims have been withdrawn due to amendments.
Rejection under 35 USC 112(b)
The rejection under 35 USC 112(b) has been withdrawn due to amendments.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been maintained.
Although the invention recites computer elements and technology, the Examiner asserts that these features have been generically recited and “applied” to the abstract idea and are, therefore, insufficient for overcoming the rejection, especially given the fact that the technology is being used to perform insignificant extra solution activities (See MPEP § 2106.05(f) and § 2106.05(g)).  Additionally, although the claim recites the use of blockchain, the Examiner asserts that here, too, the technology as simply been generically recited and “applied” to the abstract idea and are, therefore, insufficient for overcoming the rejection, especially given the fact that the technology is being used to perform insignificant extra solution activities, in this case, storing information.  The Examiner asserts that the invention is simply providing and applying generic technology in order to communicate, store, and display information for users and to simply allow users access to the system in order to allow the users to provide information to the system for other users to review.  Finally, as was referenced in the rejection, the applicant is simply utilizing the advantageous that blockchain already provides and is not improving upon the technology, but, again, merely “applying it” it to the abstract idea.
Rejection under 35 USC 102/103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Boundless Management (https://web.archive.org/web/20170515222352/https://boundlessmanagement.com/) – which teaches the use of providing separate portals for a respective user type in the field of real estate
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        4/16/2021